DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6 and 10 are allowed.
	Claims 7-9 and 11-15 are rejected.


Election/Restrictions
Claims 1-15 are allowable. The restriction requirement between Species A and B, as set forth in the Office action mailed on December 22, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 22, 2021 is fully withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Claim Objections
Claims 2 and 8 are objected to because of the following informalities: 
Claim 2: “so force” in line 4 should be replaced with --to force--.
Claim 8: “insertion part (21)” in line 3 should be replaced with --insertion part (23)--.
Claim 8: “toward the at the narrower end” in line 3 should be replaced with --toward the narrower end--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 7 recites the limitation "the width (w2)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the inclined push edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pull opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitation “a filter housing wall” in line 5.  This limitation is confusing because it is not clear if this is a second filter housing wall or if it is the same housing wall claimed in claim 1. 
	Claims 11-15 recite the same elements as claim 1, from which they depend, and it is not clear if these elements are second elements, or the same elements recited in claim 1.  
	Claim 11 recites the limitation “preferably” in lines 17 and 18.  This limitation is confusing because it is not clear what applicant intends to claim.


Allowable Subject Matter
Claims 1-6 and 10 are allowed.
s 7-9 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 1 is allowed because the prior art of record does not show or suggest a clamping system for mounting a filter housing to a wall structure, said clamping system including a filter housing clamping flange arranged on a front side of the filter housing, and being adapted to abut a front side of the wall structure; a first locking plate having a longitudinal direction, and including a locking plate clamping surface extending along a longitudinal side of the locking plate and being adapted to abut a rear side of the wall structure; a first engagement component associated with a filter housing wall on a distance from the filter housing clamping flange; and a puller, said locking plate being configured to cooperate with the puller via an abutment surface associated with the locking plate and being adapted to engage with a part of the puller, and said locking plate further being configured to cooperate with the first engagement component via a second engagement component arranged in the locking plate, wherein one of said first and second engagement components  is a retainer bracket, and the other of said first and second engagement components is a push edge comprised in a push opening, said push edge being an inclined edge adapted to engage with the retainer bracket, said puller being configured to manipulate the abutment surface so as to move the locking plate in the longitudinal direction thereof, such that the inclined push edge of the push .
	Claims 2-15 would be allowed due to their dependency on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778